Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

      Claims Rejection Under 35 USC - 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7 and 9-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Mizuno Tadayoshi (JP 11287969).
Regarding claim 1, Mizuno Tadayoshi disclose temple fitting structure in spectacles comprises (Eyeglasses, Abstract, Figs. 7 and 8), comprising: a frame ("F", Fig. 7) having at least one cavity (Area enclosed by plate bodies 11A, 11 B, and base part 12 in Fig. 7) disposed at one side (Left side of frame F, as in Fig. 7) thereof, the cavity being formed adjacent a cutout (Opening formed by top, bottom, and sides of the 
Regarding Claim 2, Mizuno Tadayoshi discloses the eyewear of claim 1, further comprising another cavity (Cavity formed on the right side opposite the left side cavity formed by the area enclosed by plate bodies 11A, 118, and base part 12 in Fig. 7; note: abstract discloses a simple temple fitting for spectacles, it is well know that spectacles have symmetrically opposing structures) disposed at an opposing side of the frame (Right side (not shown] of the frame "F" in Fig. 7), the other cavity being formed adjacent another cutout (Right side opening [not shown) opposite to the opening formed by top, bottom, and sides of the front face of armor body 10 as seen in Fig. 7) in the frame; and another arm (Right side arm [not shown] opposite to arm 20 seen in Fig. 7) rotationally connected (About pivot P) to the frame (As seen in Fig. 7) by another swivel portion (On the right side [not shown] opposite to the swivel portion formed by 21A and  are viewable through the other cutout (Through the opening on the right side (not shown] in Fig. 7 opposite the opening formed by top, bottom, and sides of the front face of armor body 10 seen in Fig. 7).
Regarding Claim 3, Mizuno Tadayoshi discloses the eyewear of claim 1, wherein the cutout (Opening formed by top. bottom. and sides of the front face of armor body 10 as seen in Fig. 7) extends through the frame from an exterior surface of the frame to an interior surface of the frame (From the outer surface to the inner surface as seen in figure 8).
Regarding Claim 7, Mizuno Tadayoshi discloses the eyewear of claim 1, wherein at least one of the plurality of surfaces of the swivel portion includes a surface that is substantially flat (30) and disposed along a plane (Vertical plane of Fig. 5) substantially parallel with an axis (Pivot axis) about which the swivel portion rotates (About Pin Fig. 7) with respect to the cavity (As seen in Fig. 7).
 through armor body 10 in Fig. 1 when the arm 20 is not rotated), and a second surface of the plurality of surfaces (Inner side circumferential surfaces of 24 facing side wall of base part 12 in Fig. 7, and inner surface of 30) is obscured from view through the cutout from the first vantage point if the arm is oriented in a first position (Front on view will obscure inner side circumferential surfaces of 24 facing side wall of base part 12 in Fig. 7 and 8, and inner surface of 30).
Regarding Claim 11, Mizuno Tadayoshi discloses the eyewear of claim 10, wherein the cutout ls configured such that the first surface (Outer circumferential surfaces of 24 facing armor body 10 in Fig. 8) is not viewable (When the arm 20 being rotated about P towards frame F seen in Fig. 7) through the cutout from the first vantage point (Front on view through armor body 10 in Fig. 1 when the arm 20 is not rotated), and the second surface (Inner side circumferential surfaces of 24 facing side wall of base part 12 in Fig. 7, and inner surface of 30) is viewable through the cutout from the first vantage point (Front on view will show inner side circumferential surfaces of 24 facing side wall of base part 12 in Fig. 7, and inner surface of 30) if the arm is oriented in a second position (Arm 20 being rotated about P towards frame F seen in Fig. 7).
Regarding Claim 12, Mizuno Tadayoshi discloses the eyewear of claim 11, wherein each of the plurality of surfaces of the swivel portion are viewable through the cutout at distinct rotational positions of the arm relative to the frame (Evident from Figs. 7 and 8 is that various surfaces of 24 and 30 will be visible through the front face of 

         Claims Rejection Under 35 USC – 103 
in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mizuno Tadayoshi (JP 11287969) in view of Lee (KR-10-0931791)
	Regarding Claim 6, Mizuno Tadayoshi discloses the eyewear of claim 1. Mizuno Tadayoshi fails to explicitly disclose wherein the swivel portion is separately and distinctly formed from the arm. Lee is in the field of Spectacle Frame (Title) and teaches a swivel portion (2) is separately and distinctly formed (As in Fig. 2) from an arm (3). It would have been obvious to one of ordinary skill in the art at the time of the invention to .

				   Allowable Subject Matter
	Claims 18-24 and 30 are allowed		
	
Claims 8, 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG XUAN DANG whose telephone number is (571) 272-2326.  The examiner can normally be reached on Monday to Friday from 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Thomas Pham, can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

9/21							    /Hung X Dang/
Primary Examiner, Art Unit 2872